                                         Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 1 of 20




                               1     Deepali A. Brahmbhatt (SBN 255646)                Eugene Y. Mar (State Bar No. 227071)
                                     Email: dbrahmbhatt@devlinlawfirm.com              emar@fbm.com
                               2     DEVLIN LAW FIRM LLC                               Winston Liaw (State Bar No. 273899)
                                     3120 Scott Blvd. #13,                             wliaw@fbm.com
                               3     Santa Clara, CA 95054                             Sushila Chanana (State Bar No. 254100)
                                     Telephone: (650) 254-9805                         schanana@fbm.com
                               4                                                       Ashleigh Nickerson (State Bar No. 331056)
                                     Timothy Devlin (pro hac vice)                     anickerson@fbm.com
                               5     Email: tdevlin@devlinlawfirm.com                  Farella Braun + Martel LLP
                                     Peter Mazur (pro hac vice forthcoming)            235 Montgomery Street, 17th Floor
                               6     Email: pmazur@devlinlawfirm.com                   San Francisco, California 94104
                                     Devlin Law Firm LLC                               Telephone: (415) 954-4400
                               7     1526 Gilpin Avenue                                Facsimile: (415) 954-4480
                                     Wilmington, DE 19806
                               8     Telephone: (302) 449-9010                         Attorneys for Defendant
                                                                                       Adobe Inc.
                               9     Attorneys for Plaintiff
                                     SynKloud Technologies LLC
                            10

                            11

                            12                                   UNITED STATES DISTRICT COURT
                            13                                  NORTHERN DISTRICT OF CALIFORNIA
                            14

                            15 SYNKLOUD TECHNOLOGIES, LLC,                             Case No. 3:20-cv-07760-WHA
                            16                     Plaintiff,                          JOINT CASE MANAGEMENT
                                                                                       STATEMENT AND [PROPOSED]
                            17              vs.                                        ORDER
                            18 ADOBE, INC.,                                            Date:     February 4, 2021
                                                                                       Time:     11:00 a.m. PT
                            19                     Defendant.
                                                                                       The Hon. William H. Alsup
                            20

                            21
                                            Plaintiff SynKloud Technologies, LLC (“SynKloud” or “Plaintiff”) and Defendant Adobe,
                            22
                                    Inc. (“Adobe” or “Defendant”) (collectively, the “Parties”) through their respective attorneys,
                            23
                                    submit this Joint Case Management Statement and Proposed Order pursuant to the Court’s
                            24
                                    November 19, 2020 order (D.I. 73).
                            25
                                    I.      JURISDICTION AND SERVICE
                            26
                                            This action involves claims and counterclaims arising under the patent laws of the United
                            27
                                    States, Title 35 of the United States Code. The Court has subject matter jurisdiction over the
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                                                       38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                       Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 2 of 20




                               1 Parties’ respective claims pursuant to 28 U.S.C. §§ 1331 and 1338(a), because this action involves

                               2 claims and counterclaims arising under the patent laws of the United States, 35 U.S.C. § 1, et seq.

                               3 The Parties do not contest personal jurisdiction, nor do the Parties contest that venue is proper. No

                               4 parties remain to be served in this case.

                               5 II.      FACTS

                               6          This is an action for patent infringement of United States Patent Nos. 8,606,880 (the “’880

                               7 Patent”), 8,856,195 (the “’195 Patent”), 8,868,690 ((the “’690 Patent”), 9,219,780 (the “’780

                               8 Patent”), 9,239,686 ((the “’686 Patent”), and 10,015,254 (the “’254 Patent”) (collectively, the

                               9 “Patents-in-Suit” or “Asserted Patents”), arising under the Patent Laws of the United States, 35

                            10 U.S.C. § 1, et seq., seeking damages and other relief under 35 U.S.C. § 281, et seq.

                            11            Plaintiff’s Statement

                            12            SynKloud Technologies, LLC is company organized under the laws of Texas and

                            13 headquartered in Texas.

                            14            This action was filed on September 6, 2019 in Western District of Texas. This case was

                            15 transferred to this Court under convenience factors pursuant to section 1404(a). SynKloud intends

                            16 to file a Supreme Court request to certify petition to contest the Federal Circuit’s decision to

                            17 transfer this case from WDTX to NDCA.

                            18            Defendant’s Statement

                            19            Adobe Inc. is a corporation organized under the laws of Delaware with its principal place

                            20 of business located in California. The accused services in this case—Adobe Creative Cloud,

                            21 Lightroom Personal, and Document Cloud--provide a collection of desktop and mobile apps based

                            22 in the cloud for working with photography, design, video, web content, UX (user experience), and

                            23 documents. User are able to access these accused services through a computer, laptop, or mobile

                            24 device through a web interface or an Adobe app.

                            25            The six patents-in-suit were developed by an individual named Ted Tsao, who after

                            26 unsuccessfully attempting to license these patents on his own, sold these patents to plaintiff

                            27 SynKloud Technologies to assert in litigation. The six patents-in-suit are all related and purport to

                            28 solve the problem of limited storage capacity found on wireless devices or PDAs in 2003 (the
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -              2                                     38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 3 of 20




                               1 priority date for these patents) by allowing users to use the storage of a server as the external

                               2 storage of a wireless device. ’880 Patent, at 2:23-32. The specific method claimed by the Tsao

                               3 methods to download web content from a web server directly into a storage server without using a

                               4 wireless device reflects a purported solution for a time period when the Internet bandwidth was

                               5 limited and the storage capacity on wireless devices and PDAs were limited in 256 MB, as the

                               6 inventor admits. Id. The specific features of Lightroom, Document Cloud, and Creative Cloud

                               7 that SynKloud accuses of infringement do not utilize this specific method of download to store

                               8 content in the cloud. This is one of the principal factual disputes in the case.

                               9          There are also principal factual disputes in this case surrounding the validity of the asserted

                            10 patents. Specifically, the parties dispute whether the patents-in-suit are invalid under 35 U.S.C.

                            11 §102 in light of several prior art references and whether the patents-in-suit are invalid under 35

                            12 U.S.C. §102 for violating the on-sale bar. STTWebOS and Mr. Tsao have not completed their

                            13 document productions, but based on Adobe’s investigation to date, Mr. Tsao, through his company

                            14 STTWebOS, was offering to sell “demonstrable” products that embody the alleged inventions

                            15 claimed in the 6 patents-in-suit more than 1 year prior to applying for the first of these patents. In

                            16 addition, the parties dispute whether the specifications provide an adequate written description or

                            17 enables the full scope of the claimed invention under 35 U.S.C. §112.

                            18            Plaintiff’s Response to Defendant’s Statement

                            19            The Patents-in-Suit were developed by STTWebOS, Inc. that was founded by inventor Ted

                            20 Tsao. Mr. Tsao worked diligently to market its product and license its technology following

                            21 standard business practices of using non-disclosure agreements to hire contractors or employees as

                            22 well as request investment funding. Adobe has received discovery through early subpoena on

                            23 STTWebOS, Inc. and Mr. Tsao issued in December 2019. Despite what Adobe would like the

                            24 Court to believe, the record is clear, there is no 102 on-sale bar that would apply here. While the

                            25 discovery on this issue is complete, tellingly, Adobe is not moving for a summary judgment

                            26 motion on this issue.

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                3                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 4 of 20




                               1 III.    LEGAL ISSUES

                               2         Plaintiff’s Statement

                               3         The principal disputed legal issues in this case are:

                               4         1.     Whether Adobe has and continues to directly and/or indirectly infringe the Patents-

                               5                in-Suit?

                               6         2.     Whether Adobe’s infringement has been and continues to be willful?

                               7         3.     The appropriate relief, remedy and damages for any infringement of the Patents-in-

                               8                Suit?

                               9         4.     The factual bases of Adobe’s affirmative defenses.

                            10           5.     Whether Adobe is estopped from raising challenges to patents that could have been

                            11                  raised during an inter partes review?

                            12           The Parties reserve the right to raise additional factual and legal issues that may arise

                            13 throughout the course of this action.

                            14           Defendants’ statement

                            15           Issues 1 through 4 identified by SynKloud in this section are factual issues rather than

                            16 disputed issues of law. Issue 5 is not a legal issue in this case, as 35 U.S.C. § 315(e)(2) is clear

                            17 that any estoppel would arise only once a final written decision is issued in any inter partes

                            18 review. Adobe identifies the following disputed issues of law:

                            19           (1)    Whether the patents-in-suit are invalid for claiming an abstract concept under 35
                                                U.S.C. §101 and the Supreme Court’s guidance in CLS Bank v. Alice, 573 U.S. 208
                            20                  (2014);

                            21           (2)    Whether the patents-in-suit are invalid for obviousness under 35 U.S.C. §103. And

                            22           (3)    Whether the 5 children patents (’195, ’690, ’780, ’686, and ’254) are entitled to its
                                                alleged priority date based on the parent patent (’880), or if new subject matter was
                            23                  introduced during the prosecution of the 5 children patents.

                            24 IV.       MOTIONS

                            25           SynKloud anticipates filing a joint Motion for Protective Order and Order Regarding

                            26 Discovery of Electronically Stored Information (ESI). SynKloud further anticipates that discovery

                            27 motions may be required. SynKloud opposes Adobe’s stay of discovery on Adobe’s filing of

                            28 summary judgment of invalidity based on 35 U.S.C. §101. The claims at issue here, claims 9-15,
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               4                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                        Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 5 of 20




                               1 of the ’254 Patent have not been invalidated by any Court. The ’254 patent server claims 9-15 do

                               2 not cover an abstract idea and have inventive concept of extending storage at local device by

                               3 handling plurality of storage spaces, and causing display on the client with use of synchronized

                               4 communication between the wireless device, remote content server and remote storage server.

                               5 These features were unconventional in systems at the time, and improve the operation of the

                               6 computer system, both hallmarks of patentability under Section 101. None of the remaining five

                               7 Patents-in-Suit, other than the client claims of the ’254 Patent, were subject to any 101 ruling in

                               8 any Court.

                               9           Adobe seeks permission from this Court to file an early motion for summary judgment of

                            10 invalidity based on 35 U.S.C. §101.1 Addressing the section 101 issue first while staying

                            11 discovery during the pendency of the motion presents the most efficient and cost-effective way to

                            12 resolve this litigation because claims 1-8 from the ’254 Patent have already been invalidated under

                            13 Section 101 by Judge Andrews of the District of Delaware in September 2020. SynKloud

                            14 Technologies, LLC v. HP Inc., et al., Dkt. #32, No. 19-1360-RGA (D. Del., September 29, 2020).

                            15 While SynKloud asserts claims 9-15 from the ’254 Patent against Adobe, claims 9-15 disclose the

                            16 identical subject matter as the 8 invalidated claims with the only difference being claims 9-15

                            17 were drafted from the perspective of the server in the claimed storage system while claims 1-8

                            18 were drafted from the perspective of the wireless device. All 6 patents-in-suit are related with the

                            19 5 children patents, including the ’254 Patent, being continuations of the ‘880 Patent; thus, these

                            20 patents all disclose the same technology and share nearly identical claim elements. Given Judge

                            21 Andrews’s ruling in the HP case and the great similarities among the claims of the 6 patents-in-

                            22 suit, Adobe believes the 6 asserted patents are invalid for the same reasons that Judge Andrews

                            23 invalidated claims 1-8 of the ‘254 Patent, and addressing this issue will likely resolve this case in a

                            24 prompt manner.

                            25             Should the case proceed past the section 101 stage, Adobe anticipates raising potentially

                            26 case-dispositive non-infringement arguments in a motion for summary judgment. Adobe also

                            27
                                    1
                            28        Should the Court prefer, Adobe is amenable to presenting the section 101 issues in a motion for
                                    judgment on the pleadings.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               5                                     38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 6 of 20




                               1 contends that SynKloud’s preliminary infringement contentions do not satisfy the requirements of

                               2 this Court’s Patent Local Rules, and depending on the outcome of the meet-and-confer process,

                               3 Adobe may seek relief from this Court on that issue as well. A stipulated protective order was

                               4 entered by the Western District of Texas, and Adobe believes no further motion for protective

                               5 order is required. Adobe is amenable to entering into an Order Regarding Discovery of ESI using

                               6 the model template provided by this Court.

                               7 V.      AMENDMENT OF PLEADINGS

                               8         At this point, the Parties do not anticipate adding any further Parties or claims. However,

                               9 SynKloud reserves the right to amend its pleadings by seeking leave of the Court.

                            10 VI.       EVIDENCE PRESERVATION

                            11           As a general matter, the Parties have undertaken steps to preserve documents and

                            12 electronically stored information potentially relevant to the issues in this Action. Both SynKloud

                            13 and Adobe have issued litigation hold notices to their employees reasonably believed to have

                            14 evidence relevant to the issues in this Action. The Parties will continue to meet and confer

                            15 regarding reasonable and proportionate steps to preserve evidence pursuant to Rule 26(f) and the

                            16 Guidelines for the Discovery of Electronically Stored Information.

                            17 VII.      DISCLOSURES

                            18           SynKloud proposes to exchange Initial Disclosures on February 18, 2021. For reasons

                            19 discussed in Section IV (Motions), Adobe proposes the Court proceed initially with a hearing on

                            20 the Section 101 issue. Should the Court deny Adobe’s planned motion to invalidate the patents-in-

                            21 suit under section 101, Adobe proposes that Initial Disclosures be exchanged 7 calendar days after

                            22 the Court issues its ruling on the section 101 defense. Other required disclosures under the Patent

                            23 Local Rules are discussed below. The Parties reserve their right to amend such disclosures as

                            24 discovery progresses.

                            25 VIII. DISCOVERY

                            26           A.      Scope of Anticipated Discovery

                            27           Parties have served initial infringement contentions, invalidity contentions and some core

                            28 technical documents for the Accused Products and/or Services and sales information. Discovery
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -              6                                     38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 7 of 20




                               1 has been taken to date while the case was pending in the Western District of Texas. Adobe

                               2 proposes that discovery be stayed during the pendency of the section 101 briefing, for the reasons

                               3 stated in Section IV (Motions). When discovery opens, the Parties intend to pursue discovery in

                               4 the form of requests for production of documents and things, interrogatories, requests for

                               5 admission, depositions, and other forms of discovery authorized by the Federal Rules. The Parties

                               6 anticipate discovery on the subjects of infringement, willful infringement, invalidity,

                               7 enforceability and damages.

                               8          The Parties agree that discovery of attorney communications with expert witnesses

                               9 regarding the subject matter of this litigation, including oral communications, written

                            10 correspondences or emails, and drafts of expert reports shall be governed by Rule 26(b)(4)(C).

                            11            B.      Limitations on Discovery

                            12            The Parties agree that the Federal Rules of Civil Procedure shall control the limits of

                            13 discovery, with the following additional limitations:

                            14            1.      Privileged Communications and Privilege Logs. There is no duty to disclose

                            15 privileged documents or information. The Parties agree that privilege logs will be prepared and

                            16 produced on a rolling basis as discovery progresses, and must be served no later than 30 days prior

                            17 to the close of fact discovery (except to the extent material is identified and withheld after that

                            18 time, in which case a supplemental log shall be produced by the close of discovery). The Parties

                            19 agree that neither Party is required to list any item that occurred or was created on or after the

                            20 filing date of this action on their respective privilege logs, and SynKloud is further not required to

                            21 list any item based on privilege or work product involving litigation counsel that occurred or was

                            22 created on or after the filing date of the first action brought by SynKloud asserting any of the

                            23 patents in suit.

                            24            2.      Fact Depositions. The Parties agree, that pursuant to the Federal Rules of Civil

                            25 Procedure, each side can take up to 10 fact depositions. Additional depositions can be requested

                            26 through the Court by a showing of good cause.

                            27            3.      Expert Depositions. Each expert disclosed by a Party, and who serves an expert

                            28 report on behalf of that Party, may be deposed by the other Party for up to seven hours per report,
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               7                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 8 of 20




                               1 which may be increased upon agreement of the Parties. If any Party requests more than seven

                               2 hours for an expert deposition, the Parties will confer in good faith and attempt to reach agreement

                               3 without intervention by the Court.

                               4         4.      Interrogatories to the Parties: SynKloud may serve on Adobe, and Adobe may

                               5 serve on SynKloud, no more than 25 written interrogatories, including all discrete subparts,

                               6 pursuant to Federal Rule of Civil Procedure 33.

                               7         5.      Requests for Admission: SynKloud may serve on Adobe, and Adobe may serve on

                               8 SynKloud, no more than 40 written requests for admission pursuant to Federal Rule of Civil

                               9 Procedure 36(a)(1)(A). Additionally, SynKloud may serve on Adobe, and Adobe may serve on

                            10 SynKloud, no more than 25 written requests for authentication pursuant to Federal Rule of Civil

                            11 Procedure 36(a)(1)(B).

                            12           6.      Deposition Testimony: Adobe is limited to 20 hours of 30(b)(1) and 30(b)(6)

                            13 deposition time against SynKloud. SynKloud is limited to 40 hours of 30(b)(1) and 30(b)(6)

                            14 deposition time against Adobe. All other requirements of Federal Rule of Civil Procedure 30

                            15 apply.

                            16           C.      Electronically Stored Information (“ESI”)

                            17           The Parties agree to negotiate regarding potentially entering an Order directed at ESI.

                            18           The Parties further agree that they will meet and confer in good faith to ensure that the

                            19 format of each Party’s production is compatible with the technical requirements of the Receiving

                            20 Party’s document management system.

                            21           D.      Discovery Plan under Rule 26(f)

                            22                   1.     Rule 26(f)(3)(A): What changes should be made in the timing, form, or
                                                        requirement for disclosures under Rule 26(a), including a statement of
                            23                          when initial disclosures were made or will be made.

                            24           Plaintiff’s Statement

                            25           SynKloud proposes to exchange Initial Disclosures on February 18, 2021. SynKloud

                            26 opposes a stay of discovery during the pendency of Adobe’s 101 Motion.

                            27           Defendant’s Statement

                            28           For reasons discussed in Section IV (Motions), Adobe proposes the Court proceed initially
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -              8                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                      Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 9 of 20




                               1 with a hearing on the Section 101 issue and stay discovery during the pendency of the motion.

                               2 Should the Court deny Adobe’s planned motion to invalidate the patents-in-suit under section 101,

                               3 Adobe proposes that Initial Disclosures be exchanged 7 calendar days after the Court issues its

                               4 ruling on the section 101 defense. Other required disclosures under the Patent Local Rules are

                               5 discussed below in section XVII, Scheduling. The Parties reserve their right to amend such

                               6 disclosures as discovery progresses.

                               7                   2.      Rule 26(f)(3)(B): The subjects on which discovery may be needed, when
                                                           discovery should be completed, and whether discovery should be
                               8                           conducted in phases or be limited to or focused on particular issues.
                               9
                                           Parties believe that discovery may be needed on several topics, including, but not limited
                            10
                                    to: (1) direct, indirect and willful infringement of the patent-in-suit; (2) the nature and operation of
                            11
                                    the accused products; (3) knowledge by Adobe of the patents-in-suit; actions, if any, by Adobe to
                            12
                                    take reasonable steps to avoid infringement after becoming aware of the patents-in-suit; and (4)
                            13
                                    damages.
                            14
                                                   3.      Rule 26(f)(3)(C): Any issues about disclosure or discovery of
                            15                             electronically stored information, including the form or forms in which
                                                           it should be produced.
                            16
                                           See Section VIII.C Electronically Stored Information.
                            17
                                                   4.      Rule 26(f)(3)(D): Any issues about claims of privilege or of protection
                            18                             as trial-preparation materials, including—if the Parties agree on a
                                                           procedure to assert these claims after production—whether to ask the
                            19                             Court to include their agreement in an order.
                            20
                                           In light of the fact that disclosure of confidential and proprietary information may be
                            21
                                    necessary, the Parties agree that the protective order from the WDTX action applies here.
                            22
                                                   5.      Rule 26(f)(3)(E): What changes should be made in the limitations on
                            23                             discovery imposed under these rules or by local rule, and what other
                                                           limitations should be imposed.
                            24
                                           See Section VIII.B Proposed Limitations or Modifications of Discovery Rules.
                            25
                                                   6.      Rule 26(f)(3)(F): Any other orders that the Court should issue under
                            26                             Rule 26(c) or under Rule 16(b) and (c).
                            27
                                           At the present time, the Parties do not request any other orders under Rule 26(c) or under
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                  9                                       38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 10 of 20




                               1 Rule 16(b) and (c).

                               2 IX.     CLASS ACTION

                               3         This case is not a class action.

                               4 X.      RELATED CASES

                               5 District Courts

                               6           •     SynKloud Technologies, LLC v. BLU Products, Inc., 19-cv-00553 (Mar. 22, 2019,
                               7                 D. Del.) (voluntarily dismissed without prejudice involving some patents from the
                                                 same Patents-in-Suit family);
                               8
                                           •     Synkloud Technologies, LLC v. Dropbox, Inc. 19-cv-00526 (Sept. 6, 2019, W.D.
                               9                 Tex.) (pending involving the same Patents-in-Suit);
                            10             •     SynKloud Technologies, LLC v. HP, Inc., 19-1360-RGA (July 22, 2019, D. Del.)
                                                 (pending);
                            11

                            12             •     Microsoft Corporation. v. SynKloud Technologies, LLC, 20-00007 (Jan. 3, 2020, D.
                                                 Del.) (pending).
                            13
                                            Patent Trial and Appeal Board
                            14
                                           •     Unified Patents, LLC v. SynKloud Technologies, LLC, IPR2019-01655 (Sept. 30,
                            15                   2019) (inter partes revew instituted for U.S. Patent No. 9,098,526).
                            16
                                           •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-00316
                            17                   (Dec. 20, 2019) (inter partes revew instituted for U.S. Patent No. 9,098,526);

                            18             •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-01031
                                                 (Jun. 4, 2020) (petition for inter partes review of U.S. Patent No. 10,015,254
                            19                   pending);
                            20
                                           •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-01032
                            21                   (Jun. 4, 2020) (petition for inter partes review of U.S. Patent No. 10,015,254
                                                 pending);
                            22
                                           •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-01235 (Jul. 3, 2020) (petition
                            23                   for inter partes review of U.S. Patent No. 10,015,254 pending);
                            24             •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-01301 (Jul. 3, 2020) (petition
                            25                   for inter partes review of U.S. Patent No. 9,219,780 pending);

                            26             •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-01271
                                                 (Jul. 16, 2020) (petition for inter partes review of U.S. Patent No. 9,239,686
                            27                   pending);
                            28             •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-01269
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -           10                                    38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 11 of 20




                               1                (Jul. 20, 2020) (petition for inter partes review of U.S. Patent No. 9,219,780
                                                pending);
                               2
                                           •    Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-01270
                               3
                                                (Jul. 20, 2020) (petition for inter partes review of U.S. Patent No. 9,219,780
                               4                pending);

                               5           •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-1392 (Jul. 31, 2020) (petition
                                                for inter partes review of U.S. Patent No. 9,239,686 pending);
                               6
                                           •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-1393 (Jul. 31, 2020) (petition
                               7                for inter partes review of U.S. Patent No. 9,239,686 pending);
                               8
                                           •    Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-00174
                               9                (Nov. 11, 2020) (petition for inter partes review of U.S. Patent No. 7,870,225
                                                pending);
                            10
                                           •    Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-00175
                            11                  (Nov. 11, 2020) (petition for inter partes review of U.S. Patent No. 7,870,225
                                                pending).
                            12

                            13 XI.       RELIEF
                            14           Plaintiff’s Statement
                            15           SynKloud seeks the following relief from the Court: (1) an entry of judgment in favor of
                            16 SynKloud and against Adobe, of direct, indirect and willful infringement of the Patents-in-Suit;

                            17 (2) an award of damages adequate to compensate SynKloud for the infringement, but in no event

                            18 less than a reasonable royalty as permitted by 35 U.S.C. § 284, plus both pre-judgment and post-

                            19 judgment interest, and based on a finding of willful infringement an award of enhanced damages

                            20 pursuant to 35 U.S.C. § 284; (3) a finding that this case is exceptional and an award to SynKloud

                            21 of its attorneys’ fees and expenses as provided by 35 U.S.C. § 285; and (4) such other costs and

                            22 further relief as the Court may deem just and proper.

                            23           Defendant’s Statement
                            24           Adobe requests that the Court enter judgment in Adobe’s favor and against Plaintiff on all
                            25 claims; that Plaintiff’s Prayer for Relief be denied in its entirety and with prejudice; that the Court

                            26 find this case exceptional and award Adobe its costs and attorneys’ fees pursuant to 35 U.S.C. §

                            27 285; and that the Court award Adobe such other further relief as the Court deems appropriate.

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -             11                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 12 of 20




                               1 XII.    SETTLEMENT AND ADR

                               2         The Parties have filed a joint stipulation agreeing to private mediation and will meet and

                               3 confer to propose a list of agreed upon mediators.

                               4 XIII. CONSENT TO MAGISTRATE JUDGE

                               5         Plaintiff’s Statement

                               6         While SynKloud declined to consent to proceed before a United States Magistrate Judge

                               7 for any purpose,. (See Dkt. No. 70 at 1), depending on this Court’s schedule and availability and

                               8 for efficiency purposes, SynKloud is amenable to proceeding before a United States Magistrate

                               9 Judge on discovery issues while reserving its right to appeal any adverse discovery decision to this

                            10 Court.

                            11           Defendant’s Statement

                            12           Adobe is amenable to having a United States Magistrate Judge preside over discovery

                            13 issues, if the Court so desires.

                            14 XIV. OTHER REFERENCES

                            15           The Parties believe that this case is not suitable for reference to binding arbitration, a

                            16 special master, or the Judicial Panel on Multidistrict Litigation.

                            17 XV.       NARROWING OF ISSUES

                            18           At this time, Parties are not aware of issues that can be narrowed by agreement or by

                            19 motion.

                            20           Plaintiff’s Statement

                            21           SynKloud proposes that the Parties discuss with the Court at the Claim Construction

                            22 Hearing the scope of estoppel based on Adobe’s inter partes review filings, limited availability of

                            23 invalidity defenses and appropriate limit to the number of prior art references and the reasons why

                            24 they were not included in the inter partes review filings with the USPTO.

                            25           Defendant’s Statement

                            26           Adobe proposes that the Parties discuss with the Court at the Claim Construction Hearing

                            27 an appropriate limit to the number of asserted claims.

                            28           Adobe contends that the issue of estoppel due to inter partes review is not ripe for
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               12                                       38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 13 of 20




                               1 discussion at the Claim Construction Hearing, as estoppel only applies once the Patent Trial and

                               2 Appeal Board issues a Final Written Decision, and the likely earliest date for which any Final

                               3 Written Decision will issue is January of 2022. See 35 U.S.C. § 315(e)(2) (“The petitioner in an

                               4 inter partes review of a claim in a patent under this chapter that results in a final written decision

                               5 under section 318(a)…may not assert either in a civil action arising in whole or in part under

                               6 section 1338 of title 28…that the claim is invalid on any ground that the petitioner raised or

                               7 reasonably could have raised during that inter partes review.”). Thus, it is premature to address the

                               8 scope of estoppel issues until the final written decision is issued, and the first final written decision

                               9 is not expected until January 2022 (for the ’254 patent).

                            10 XVI. EXPEDITED TRIAL PROCEDURE

                            11             The Parties do not propose that this case proceed under the Expedited Trial Procedure of

                            12 General Order No. 64.

                            13 XVII. SCHEDULE

                            14             Plaintiff and Defendant propose the following schedule:

                            15
                                                                                     Plaintiff’s Proposed             Defendant’s
                            16                          Event
                                                                                          Deadlines              Proposed Deadlines
                            17       Initial Case Management Conference                  Feb. 4, 2021                  Feb. 4, 2021
                                                                                                                If the Court denies the
                            18
                                                                                                                  101 motion, 7 days
                            19       Initial disclosures [FRCP 26(a)(1)(C)]               Feb. 18, 2021          after the Court issues
                                                                                                                  its order on the 101
                            20                                                                                           motion
                            21       Defendant files opening motion on 101                                            March 4, 2021
                                     defense
                            22
                                     Plaintiff’s responsive brief on 101 defense                                      March 18, 2021
                            23       Defendant’s reply brief on 101 defense                                           March 25, 2021
                            24                                                                                  April 8, 2021 or at the
                                     Hearing date on motion for to invalidate
                                                                                                                Court’s convenience
                            25       patents under Section 101

                            26       SynKloud to serve disclosure of asserted
                                     claims and infringement contentions and
                            27                                                                            Completed
                                     accompanying document production [Pat.
                                     L.R. 3-1, 3-2]
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                13                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 14 of 20




                               1     Adobe to serve invalidity contentions and
                                     accompanying document production [Pat.                              Completed
                               2
                                     L.R. 3-3, 3-4]
                               3                                                                                 14 Days after the
                                     Exchange of proposed terms for
                                                                                           Completed           Court rules on the 101
                               4     construction [Pat. L.R. 4-1]
                                                                                                                      motion
                               5                                                                                  21 Days after the
                                     Exchange of preliminary constructions and                                    exchange of lists
                               6                                                           Completed
                                     extrinsic evidence [Pat. L.R. 4-2]                                        pursuant to Patent L.R.
                               7                                                                                         4-1
                                     SynKloud to serve damages contentions                                     50 days after exchange
                               8                                                         March 18, 2021
                                     [Pat. L.R. 3-8]                                                            of initial disclosures
                               9     Joint claim construction and prehearing                                   7 days after P.L.R. 4-2
                                                                                         March 25, 2021
                                     statement [Pat. L.R. 4-3]                                                       exchange
                            10
                                     Disclosure of opening claim construction              April 8, 2021       7 days after P.L.R. 4-3
                            11       expert witness reports, if any                                                     filing
                            12                                                           April 15, 2021        14 days after opening
                                     Disclosure of responsive claim
                                                                                                                claim construction
                            13       construction expert witness reports, if any
                                                                                                               expert witness report
                            14                                                                                  30 days after service
                                                                                                                  of the Damages
                            15       Adobe to serve responsive damages
                                                                                         April 22, 2021          Contentions served
                                     contentions [Pat. L.R. 3-9]
                                                                                                               pursuant to Patent L.R.
                            16                                                                                           3-8
                            17                                                                                 30 days after service
                                                                                                               and filing of the Joint
                            18       Close of claim construction discovery [Pat.
                                                                                         April 30, 2021         Claim Construction
                                     L.R. 4-4]
                            19                                                                                    and Prehearing
                                                                                                                     Statement
                            20                                                                                  45 days after serving
                            21                                                                                   and filing the Joint
                                     Opening claim construction briefs [Pat.
                                                                                          May 6, 2021            Claim Construction
                                     L.R. 4-5(a)]
                            22                                                                                     and Prehearing
                                                                                                                     Statement
                            23
                                                                                                               14 days after service
                                     Responsive claim construction briefs [Pat.
                            24                                                           May 27, 2021          upon it of an opening
                                     L.R. 4-5(b)]
                                                                                                                        brief
                            25
                                                                                                                7 days after service
                            26                                                                                 upon it of a responsive
                                     Reply claim construction briefs [Pat. L.R.4-
                                                                                         June 10, 2021            brief, the party
                                     5(c)]
                            27                                                                                    claiming patent
                                                                                                                   infringement
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               14                                     38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 15 of 20




                               1     Claim construction hearing and technology            Subject to the convenience of the Court’s
                                     tutorial [Pat. L.R. 4-6]                                              calendar
                               2
                                                                                       28 days after the Court’s Claim Construction
                               3     Final election of asserted claims
                                                                                                           Order
                               4     Proposed Date for Designation of Experts           Estimated 90 days after the Court’s claim
                                                                                                    construction ruling
                               5     Close of fact discovery                            Estimated 150 days after the Court’s claim
                                                                                                    construction ruling
                               6     Deadline to file discovery motions relating          7 days after the close of fact discovery
                               7     to fact discovery [Civ. L.R. 37-3]
                                     Opening expert reports                               21 days after the close of fact discovery
                               8     Rebuttal expert reports                               42 days after opening expert reports
                                     Close of expert discovery                              28 days after rebuttal expert reports
                               9     Opening summary judgment/Daubert                     28 days after close of expert discovery
                                     briefs
                            10
                                     Responsive summary judgment/Daubert                      14 days after Opening summary
                            11       briefs                                                       judgment/Daubert briefs
                                     Reply summary judgment/Daubert briefs                   14 days after Answering summary
                            12                                                                    judgment/Daubert briefs
                                     Hearing on summary judgment/Daubert                  Subject to the convenience of the Court’s
                            13       briefs                                                                calendar
                            14       Pretrial Conference                                  Subject to the convenience of the Court’s
                                                                                                           calendar
                            15       Trial                                                Subject to the convenience of the Court’s
                                                                                                           calendar
                            16

                            17               Plaintiff’s Position on the Schedule
                            18               SynKloud would like to proceed with discovery that is required to diligently and efficiently
                            19 prosecute in this action. Adobe received early discovery by subpoenaing third-party, STTWebOS,

                            20 Inc. and inventor Ted Tsao. Having engaged in discovery and reaped the benefits of the process,

                            21 Adobe cannot now delay its own obligations towards discovery. The Court should deny Adobe’s

                            22 request to stay discovery pending the ruling on Section 101.

                            23               Defendant’s Position on the Schedule
                            24               Adobe would like to begin this process with the Section 101 motion and stay discovery
                            25 during the pendency of this motion because these patents are invalid under Section 101. All six

                            26 patents-in-suit revolve around similar claims and technologies that should be analyzed for

                            27 invalidity prior to assessing the issue of infringement of patents that may be invalid. Similar to the

                            28 asserted claims 9-15 of the ‘254 Patent, claims 1-8 of that patent have already been invalidated
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                15                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 16 of 20




                               1 under Section 101 by Judge Andrews in the District court of Delaware. SynKloud Technologies,

                               2 LLC v. HP Inc., et al., No. 19-1360-RGA, (D.Del., September 9, 2020). Adobe believes that

                               3 assessing the validity of these six patents prior to addressing the allegations of infringement is

                               4 most efficient for the Court and for all parties involved as Adobe believes these six patents would

                               5 be invalid for the same reasons that Judge Andrews invalidated claims 1-8 of the ‘254 Patent. If

                               6 the Court denies Adobe’s anticipated motion, then Adobe proposes the parties proceed with the

                               7 schedule under the Patent Local Rules.

                               8          Fact discovery was stayed, pursuant to the standard Order Governing Proceedings before

                               9 Judge Albright, while this case was pending in the Western District of Texas. The only exception

                            10 was that the Court granted Adobe’s request to issue a document subpoena to the third-party

                            11 inventor, Ted Tsao, because of concerns about Mr. Tsao’s preservation of documents that relate to

                            12 licensing, the on-sale bar, and conception and reduction to practice of the alleged inventions in the

                            13 patents. However, once Plaintiff’s counsel represented to the Court that it was representing Mr.

                            14 Tsao in this case, Judge Albright resumed the full scope of the stay in discovery and permitted

                            15 Plaintiff’s counsel to withhold some of Mr. Tsao’s responsive documents until fact discovery

                            16 opened after the Markman hearing. However, this case was transferred, pursuant to the Federal

                            17 Circuit’s writ of mandamus, prior to a Markman hearing being held or fact discovery opening.

                            18 Thus, there is no prejudice to SynKloud to have the section 101 issue resolved first because full

                            19 discovery had not commenced in Texas.

                            20 XVIII. TRIAL

                            21            Plaintiff’s Statement

                            22            The case will be tried to a jury and expected length of the trial is 7 court days.

                            23            Defendant’s Statement

                            24            The case will be tried to a jury and expected length of the trial is at least 10 court days.

                            25 XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

                            26            Each party has filed the “Certification of Interested Entities or Persons” required by Civil

                            27 Local Rule 3-15. SynKloud further certifies that is a wholly owned subsidiary of Idea Hub, Inc.

                            28 SynKloud is not publicly traded and no publicly traded entity owns 10% or more of its stock.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                16                                        38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 17 of 20




                               1 XX.     PROFESSIONAL CONDUCT

                               2         All attorneys of record for the parties have reviewed the Guidelines for Professional

                               3 Conduct for the Northern District of California.

                               4 XXI. OTHER ISSUES

                               5         While the Devlin Law Firm has less than fifty lawyers, pursuant to Paragraph 3 of this

                               6 Court’s Supplemental Order to Order Setting Initial Case Management Conference in Civil Cases,

                               7 SynKloud commits to providing meaningful opportunities to Peter Mazur and Deepali

                               8 Brahmbhatt. Peter Mazur is a 2018 graduate who also has law clerk experience of 1 year from the

                               9 New Jersey Superior Court. Deepali Brahmbhatt is a 2008 female graduate of color with a

                            10 technical background who has not yet had an opportunity to examine witness at trial and is

                            11 looking forward to oral arguments opportunities before this Court.Pursuant to Paragraph 3 of this

                            12 Court’s Supplemental Order to Order Setting Initial Case Management Conference in Civil Cases

                            13 Before Judge William Alsup, Farella Braun + Martel LLP (as counsel for Defendant Adobe)

                            14 commits to providing meaningful opportunities to Ashleigh Nickerson, a 2019 graduate from UC

                            15 Hastings, on this matter. Ms. Nickerson has already assisted on a number of projects in this case

                            16 during its pendency in the Western District of Texas, including substantive contributions to the

                            17 preparation of Adobe’s Preliminary Invalidity Contentions and development of its claim

                            18 construction positions. Ms. Nickerson also attended the Rule 26(f) conference in this case. Farella

                            19 Braun + Martel LLP anticipates that Ms. Nickerson will handle the oral argument on one or more

                            20 discovery hearings in this case and take the depositions of one or more third-party prior art

                            21 witnesses. Should this case proceed to trial, Ms. Nickerson may examine one or more third-party

                            22 prior art witnesses. If the Court has any questions regarding this plan, Mr. Mar will be pleased to

                            23 address them at the Case Management Conference.

                            24 XXII. ADDITIONAL INFORMATION PURSUANT TO PATENT LOCAL RULE 2-1(B)

                            25           Proposed Modifications to the Obligations or Deadlines Set Forth in the Patent Local
                                         Rules.
                            26
                                         None.
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               17                                   38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 18 of 20




                               1          Scope and Timing of Any Claim Construction Discovery.

                               2          The Parties’ proposed schedule, set forth above, includes a proposed deadline for claim

                               3 construction discovery. In addition, unless otherwise ordered by the Court, any party that intends

                               4 to rely on any witness who will give expert testimony to support that party’s proposed

                               5 constructions shall serve the other party or parties with a claim construction expert report for that

                               6 witness. Such reports shall comply with the disclosure requirements of Fed. R. Civ.

                               7 P. 26(A)(2)(B).

                               8          Format of the Claim Construction Hearing.

                               9          The parties propose that the Claim Construction Hearing consist of a three-hour

                            10 presentation, with 90 minutes allotted to SynKloud and 90 minutes allotted to Adobe.

                            11            How the Parties Intend to Educate the Court on the Technology at Issue.

                            12            The parties propose educating the Court on the technology at issue through a tutorial

                            13 immediately preceding the Claim Construction Hearing. The parties propose that the Court allow

                            14 both parties to make a presentation no longer than 45 minutes.

                            15            Non-Binding, Good-Faith Estimate of Damages Range.

                            16            Plaintiff’s Statement

                            17            Based on the sales information shared to-date, SynKloud estimates that the damages range

                            18 is 70M plus without considering willfulness or exceptional case awards. SynKloud has not had

                            19 the benefit of any discovery regarding the extent of the accused infringement and therefore

                            20 reserves its estimate at this time for this reason.

                            21            The parties expect to be able to provide an estimate and explanation after the parties have

                            22 exchanged Pat. L.R. 3-8 Damages Contentions and Pat. L.R. 3-9 Responsive Damages

                            23 Contentions.

                            24            Defendant’s Statement

                            25            Adobe has a good faith belief that the asserted patents are invalid and that Adobe also does

                            26 not infringe the asserted patents, therefore, Plaintiff is not entitled to any damages. In addition,

                            27 financial discovery has yet to take place, including discovery into prior attempts to license and/or

                            28 sell the asserted patents by the inventor Ted Tsao.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -                18                                    38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 19 of 20




                               1    Dated: January 28, 2021                  Respectfully submitted,

                               2

                               3 /s/ Deepali Brahmbhatt                      /s/ Eugene Y. Mar
                                 Deepali Brahmbhatt (SBN 255646)             Eugene Y. Mar (State Bar No. 227071)
                               4 Email: dbrahmbhatt@devlinlawfirm.com
                                                                             emar@fbm.com
                                 DEVLIN LAW FIRM LLC                         Winston Liaw (State Bar No. 273899)
                               5 3120 Scott Blvd. #13,
                                                                             wliaw@fbm.com
                                 Santa Clara, CA 95054
                               6 Telephone: (650) 254-9805                   Sushila Chanana (State Bar No. 254100)
                                                                             schanana@fbm.com
                             7 Timothy Devlin (pro hac vice)                 Ashleigh Nickerson (State Bar No. 331056)
                               Email: tdevlin@devlinlawfirm.com              anickerson@fbm.com
                             8 Peter Mazur (pro hac vice forthcoming)
                                                                             FARELLA BRAUN + MARTEL LLP
                               Email: pmazur@devlinlawfirm.com               235 Montgomery Street, 17th Floor
                             9 Devlin Law Firm LLC
                                                                             San Francisco, California 94104
                               1526 Gilpin Avenue
                            10 Wilmington, DE 19806                          Telephone: (415) 954-4400
                               Telephone: (302) 449-9010                     Facsimile: (415) 954-4480
                            11
                               Attorneys for Plaintiff                       Attorneys for Defendant
                            12 SynKloud Technologies LLC
                                                                             Adobe Inc.
                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -   19                                   38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
                                     Case 3:20-cv-07760-WHA Document 76 Filed 01/28/21 Page 20 of 20




                               1                    ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)

                               2         Pursuant to Civil Local Rule 5-1(i)(3), I, Deepali Brahmbhatt, attest that all other

                               3 signatories listed and on whose behalf the filing is submitted concur in this filing’s content and

                               4 have authorized this filing.

                               5
                                                                                By: /s/ Deepali Brahmbhatt
                               6                                                    Deepali Brahmbhatt
                               7

                               8

                               9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    JOINT CASE MANAGEMENT STATEMENT -               20                                      38027\13898134.1
         (415) 954-4400
                                    Case No. 3:20-cv-07760-WHA
